Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Claims 31 and 35-47 are pending in this application.
In view of the claim amendment filed on 6/14/2022, the outstanding ground of rejection under pre-AIA  35 USC 102(b) that relied on Griveau et al. (US 2011/0092367) is withdrawn.
In view of the 131 declaration filed on 6/14/2022, the outstanding grounds of rejection under pre-AIA  35 USC 102(a) and pre-AIA  35 USC 103(a) that relied on the Sendero label is withdrawn.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claims 31, 35, 37, 39, and 47 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wallace et al.1 (hereinafter, Wallace)
Wallace discloses the combination of aminopyralid and clopyralid.  See the entire article, in particular page 166, left column and Tables 2-5.  Aminopyralid and clopyralid are mixed at 1:2 acid equivalent weight ratio and applied with a nonionic surfactant (id.).  Control of weeds in Ponderosa pine is disclosed (id.).  Aminopyralid was provided as the commercial product Milestone, and clopyralid was provided as the commercial product Transline (page 166, left column).  	
Milestone is a product that contains aminopyralid in the form of its triisopropanolammonium salt, or equivalently, its triisopropanolamine salt.  See the Milestone label (IDS of 10/31/2019, A19).  Transline is a product that contains clopyralid in the form of its monoethanolamine salt.  See the Transline label (IDS of 10/31/2019, A28).  It is noted that these two documents are cited to merely establish what the prior art by Wallace et al. inherently discloses, i.e. a herbicidal composition that contain aminopyralid triisopropanolamine salt + clopyralid monoethanolamine salt.  MPEP 2131.01 III.  
The claims are thereby anticipated.  
Applicant argues in the response filed on 6/14/2022 that this ground of rejection should be withdrawn because the Cummings declaration under 37 CFR 1.131 (filed on 6/14/2022) antedates Wallace.  The Examiner cannot agree for the following reasons. 
There is a material difference between what Wallace explicitly discloses and what the Cummings declaration shows.
	Wallace explicitly discloses an exact 1:2 weight ratio (ae) of aminopyralid to clopyralid as a herbicide (pages 165-66).  The declaration establishes invention of 1:4.6 ae and 1:2.3 ae.  So Wallace’s ratio is outside the range established by the declaration.  
	Applicant has no additional evidence to establish either that (1) 1:2.3 renders 1:2 obvious, or (2) 1:4.6 and 1:2.3 establishes the claimed genus.  
	Regarding (1), supra, Applicant’s 1:2.3 ratio does not render Wallace’s 1:2 obvious under the facts of this application.  Applicant’s declarations fail to provide sufficient evidence that the two herbicides can be combined at different ratios to provide similar activity against the same mesquite or a different undesired vegetation such as Wallace’s weeds.  Moreover, Applicant’s specification discloses, “The present disclosure is based on the discovery that (a) aminopyralid … and (b) clopyralid … display a synergistic herbicidal effect when applied in combination.” (emphases added).  See e.g., page 1.  Notwithstanding the fact that the declaration dord not provide any evidence of synergism, the ordinary skilled artisan would have recognized that synergism at one ratio is not necessarily indicative of synergism at another ratio or that synergism against one undesired plant is not necessarily indicative of synergism against another undesired plant such as Wallace’s weeds.  
	Regarding (2), supra, Applicant’s 1:4.6 and 1:2.3 ratios do not establish the claimed genus.  Unpredictable activity such as synergism at one ratio is not necessarily indicative of synergism at other ratios, so a showing of possession of 1:4.6 and 1:2.3 ratios does not carry with it possession of 1:2.0.  There is insufficient basis from the declaration evidence that the 1:4.6 and 1:2.3 ratios had generic applicability to the now-claimed 1:5 to 2:1 ratio range, and also that controlling mesquite with the mixed herbicides at the herbicidal level shown in the declaration is indicative of controlling other undesired vegetation such as Wallace’s weeds of ponderosa pine at similar herbicidal levels.  Thus, there is insufficient basis from the declaration to conclude that the invention had generic applicability as currently claimed.  
For these reasons, this ground of rejection must be maintained.  

Claims 31, 35, 37, 39, 43, 44, and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2009/1532462.
WO 2009/153246 discloses a herbicidal combination of aminopyralid, imazamox, and clopyralid.  See Table 2 on page 31.  In Table 2, aminopyralid and clopyralid are synergistically (based on Colby) combined at a weight ratio of, inter alia, 1:3 (10 g ai/ha + 30 g ai/ha).  Aminopyralid was provided in the form of the commercial product Milestone, and clopyralid was provided in the form of the commercial product Lontrel (page 27, lines 38-39; page 28, lines 3-4).  The herbicides were applied as spray liquor  with water (page 27, lines 31-36).  
Milestone® is a product that contains aminopyralid in the form of its triisopropanolammonium salt, or equivalently, its triisopropanolamine salt, with inert ingredients.  See the Milestone label (IDS of 10/31/2019, A19).  Lontrel is a product that contains clopyralid in the form of its monoethanolamine salt with inert ingredients (page 1; see attached PTO-892).  It is noted that these two documents are cited to merely establish what the prior art by WO 2009/153246 inherently discloses, i.e. a herbicidal composition that contain aminopyralid triisopropanolamine salt + clopyralid monoethanolamine salt.  MPEP 2131.01 III.  
The claims are thereby anticipated.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 and 35-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/153246 in view of Milestone label, Lontrel label, Marceles Palma et al. (US 2010/0041553), Panayi et al. (US 2013/0157862), and Stagg et al. (US 2011/0257012).  
WO 2009/153246 discloses a herbicidal combination of aminopyralid, imazamox, and clopyralid.  See Table 2 on page 31.  In Table 2, aminopyralid and clopyralid are synergistically (based on Colby) combined at a weight ratio of, inter alia, 1:3 (10 g ai/ha + 30 g ai/ha).  Aminopyralid was provided in the form of the commercial product Milestone, and clopyralid was provided in the form of the commercial product Lontrel (page 27, lines 38-39; page 28, lines 3-4).  The herbicides were applied as spray liquor  with water (page 27, lines 31-36).  WO 2009/153246 also discloses mixtures with other herbicides such as picloram, 2,4-D, triclopyr (page 4, lines 19-26; page 5, lines 20-22 and 41) and safeners (see from page 15, line 8 to page 16, line 26).  Weeds to be controlled include myriad monocots and dicots, which weeds can be controlled in crops (see from page 17, line 20 to page 19, line 23; page 21, lines 24-31), including conifers such as pinus trees (page 19, lines 1-2).  Application amount of the herbicides depends on factors such as density of the weeds, development stage of the plants, climatic conditions, and application method (page 20, last paragraph).  Application rate can preferably range from 1-200 g/ha for aminopyralid and 2-1500 g/ha for the combination partner herbicides (herbicides other than imazamox).  Page 21, lines 4-16.  Carriers, surfactants, and other additives are disclosed (pages 23-24).  
Milestone label discloses aminopyralid triisopropanolammonium salt, i.e. triisopropanolamine salt equivalent, for control of broadleaf weeds, including invasive and noxious weeds on rangeland, permanent grass pastures, CRP acres and wildlife habitat (pages 1-8).  Mixed use with other herbicides is taught for broadened spectrum of weeds controlled or improved control of certain weeds in rangeland, permanent grass pastures, CRP acres and non-cropland areas (page 6, left column).  Addition of non-ionic surfactants is recommended to enhance herbicide activity (page 6, right column).  Various application rates are disclosed (pages 4-6).  
Lontrel label discloses clopyralid monoethanolamine salt for control of broadleaf weeds in turf, conifers, non-leguminous woody species, and ornamental grasses, in landscapes and nurseries (page 1).  Control of various weeds, including mesquite weed, is disclosed (page 5, last row of table).  Addition of surfactant is disclosed (page 3, right column).  
The Patent Application Publication by Marceles Palma et al. (US 2010/0041553) is cited to establish that aminopyralid is known to be used as a potassium salt (paragraph 20).  
Panayi et al. (US 2013/0157862) disclose that stability of herbicidal picolinic acids such as clopyralid and aminopyralid in aqueous solution is “significantly improved” by using a mixture of monomethylamine salt and dimethylamine salt of said herbicides (paragraphs 5-9).  The salt mixture of “at least one of aminopyralid and clopyralid” is disclosed (paragraph 23).  Mixture of “two or more” picolinic acid herbicides is disclosed (paragraph 25).  
Stagg et al. (US 2011/0257012) disclose choline salt form of herbicides such as 2,4-D or triclopyr for reducing eye irritancy (paragraphs 6, 9-10, 13; claims 1-2, 4-5).  
WO 2009/153246 explicitly discloses the combination of 1:3 aminopyralid triisopropanolammonium salt, i.e. triisopropanolamine salt equivalent, and clopyralid monoethanolamine salt.  The ratio can be interpreted as acid equivalent weight ratio because WO 2009/153246 discloses “ai/ha” (Table 2).  
Aminopyralid potassium salt is not explicitly disclosed by WO 2009/153246, but the ordinary skilled artisan would have recognized that the potassium salt form of aminopyralid is a suitable herbicidal alternative form of aminopyralid.  
Similarly, clopyralid monoethanolamine salt is not explicitly disclosed by WO 2009/153246 , but the use of the dimethylamine salt form of clopyralid would have been obvious from its stability advantage.  
 WO 2009/153246 does not explicitly disclose 2,4-D or triclopyr as a choline salt.  Further incorporation of another pesticide such as 2,4-D, either in its acid form or choline salt form, would have been obvious, because further incorporation of such herbicide is taught by WO 2009/153246, and 2,4-D choline salt or triclopyr choline salt is taught for its advantage of reducing eye irritancy.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/16/2022 also prompted the new ground(s) of rejection presented in this Office action.  See MPEP § 609.04(b).  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Document A30 in the IDS filed on 10/31/2019.  
        2 Submitted by Applicant in the IDS filed on 6/16/2022.